UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6841



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT FERDINAND ANNEHEIM,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-99-20, CA-01-1-5)


Submitted:   August 29, 2002              Decided:   September 5, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Ferdinand Anneheim, Appellant Pro Se. Robert Jack Higdon,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Ferdinand Anneheim seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we grant leave to proceed in

forma pauperis, deny a certificate of appealability, and dismiss

the appeal on the reasoning of the district court.   United States

v. Anneheim, Nos. CR-99-20; CA-01-1-5 (W.D.N.C. Mar. 28, 2002). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2